The motion is to establish the bill of exceptions under the provisions of Code 1923, § 6435. The facts set up in the motion show that it could not be intended as a proceeding under the provisions of section 6436 of the Code. See Sovereign Camp, W. O. W., v. Ward, 200 Ala. 19, 75 So. 331, where the distinction between the two sections is pointed out. Also see Eason v. State, 22 Ala. App. 424, 116 So. 409, and Fries v. Acme White Lead  Color Works, 18 Ala. App. 80, 89 So. 842.
It would seem, and we hold, that when motion is made, as here, to establish a bill of exceptions under the provisions of Code 1923, § 6435, the motion must be accompanied bysatisfactory evidence of its truth, before any action will be taken by this court.
Instantly, the motion is overruled and denied "as it is not supported by evidence, as required by the statute and the rule of practice on the subject." Rogers v. State, 4 Ala. App. 677,58 So. 755; Code, § 6435, supra; Supreme Court Rule of Practice 40, Code 1928, p. 1934; Montgomery  E. Ry. Co. v. Perryman (Ala. Sup.) 7 So. 383.
There being no bill of exceptions, and the record proper being in all things regular, the judgment is affirmed.
Affirmed. *Page 186